NO. 12-15-00110-CV

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

DORIS NELL FONTENOT,                               §      APPEAL FROM THE
APPELLANT

V.                                                 §      COUNTY COURT AT LAW

JIMMIE BYRON FONTENOT,
APPELLEE                                           §      SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c). The judgment in this case was signed on April 14, 2015,
and Appellant did not file a motion for new trial. On April 20, 2015, Appellant timely filed a
notice of appeal in the trial court. See TEX. R. APP. P. 26.1. The notice of appeal failed to
contain the information required by Texas Rules of Appellate Procedure 9.5 and 25.1(e), i.e., a
certificate of service showing service on all parties to the trial court's judgment.
       On April 27, 2015, Appellant was notified pursuant to Texas Rule of Appellate Procedure
37.1 that the notice of appeal was defective for failure to comply with Rules 9.5 and 25.1(e). She
was further notified that unless she filed an amended notice of appeal on or before May 27, 2015,
the appeal would be referred to the court for dismissal. See TEX. R. APP. P. 42.3(c). The
deadline for filing an amended notice of appeal has passed, and Appellant has not corrected her
defective notice of appeal. Accordingly, the appeal is dismissed for failure to comply with the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3(c); Feist v. Berg, No. 12-04-
00004-CV, 2004 WL 252785, at *1 (Tex. App.–Tyler Feb. 11, 2004, pet. denied); Feist v.
Hubert, No. 12-03-00442-CV, 2004 WL 252285, at *1 (Tex. App.–Tyler Feb. 11, 2004, pet.
denied).
Opinion delivered June 3, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              JUNE 3, 2015


                                         NO. 12-15-00110-CV


                                    DORIS NELL FONTENOT,
                                           Appellant
                                              V.
                                  JIMMIE BYRON FONTENOT,
                                           Appellee


                                Appeal from the County Court at Law
                          of Smith County, Texas (Tr.Ct.No. 14-1726-E)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.